Exhibit 10.73 FTI Consulting, Inc. 2009 Omnibus Incentive Compensation Plan Restricted Stock [or Restricted Stock Unit] Agreement Pursuant to the FTI Consulting, Inc. Non-Employee Director Compensation Plan To : FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an award (this “Award”) of [restricted shares or units] (the “Award Shares”) [To be Completed and Conformed at Time of Award] of the Company’s common stock, $0.01 par value (the “Common Stock”), under the FTIConsulting, Inc. 2009 Omnibus Incentive Compensation Plan (amended and restated effective as of June 3, 2015, as further amended or restated from time to time (the “Omnibus Plan”), in accordance with the FTI Consulting, Inc. Non-Employee Director Compensation Plan, as amended and restated effective January 1, 2016, as further amended or restated from time to time (the “Director Plan”), conditioned upon your agreement to the terms and conditions described below.The effective date of grant will be , 20 (the “Grant Date”), subject to your promptly signing and returning a copy of this agreement (the “Agreement”) to the Company with respect to the Award Shares. This Agreement evidences the Award of the Award Shares. This Agreement and the Award are made in consideration of your service as a member of the Board of Directors of the Company. The Award is subject in all respects to and incorporates by reference the terms and conditions of the Director Plan and the Omnibus Plan. You agree to accept as binding, conclusive, and final all decisions or interpretations of the Compensation Committee of the Board of Directors of the Company (the “Committee”) concerning any questions arising under this Agreement, the Omnibus Plan or the Director Plan, as the case may be, with respect to the Award.
